Case 1:20-cv-01006-GHW Document 121-26 Filed 07/02/21 Page 1 of 16




                       Exhibit 26
      Case
        Case
           1:20-cv-01006-GHW
             1:20-cv-01006-GHWDocument
                                Document
                                       121-26
                                         75 Filed
                                               Filed
                                                   11/11/20
                                                     07/02/21Page
                                                               Page
                                                                  1 of
                                                                    2 of
                                                                       1516




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 WHITESTONE CONSTRUCTION CORP.,
                                                                  1:20-cv-01006-GHW
                        Plaintiff,

                v.
                                                      DECLARATION OF STEVEN GRZIC
 YUANDA USA CORPORATION,                               IN SUPPORT OF WHITESTONE’S
                                                     MOTION FOR SUMMARY JUDGMENT
                        Defendant.




       STEVEN GRZIC, pursuant to 27 U.S.C. §1746, attests as follows:

       1.      I am the president of plaintiff Whitestone Construction Corp. (“Whitestone”).

In that capacity, I have personal knowledge of the facts set forth herein.

       2.      I submit this declaration pursuant to Fed. R. Civ. P. 56 in support of Whitestone’s

motion for summary judgment on Count I of the complaint filed on February 5, 2020

(“Complaint”) which seeks entry of a money judgment against defendant Yuanda USA

Corporation (“Yuanda”) for breach of contract.

       3.      I supervised Whitestone’s staff on the project known as “New York City College

of Technology – New Academic Building,” located at 285 Jay Street, Brooklyn, New York

(“Project”) which was administered and financed under the auspices of the City University

Construction Fund (“CUCF”).

       4.      As explained below, the relevant facts in this action arise from three (3) contracts

that relate to the Project: (1) the Prime Contract (defined below) between CUCF and F.J. Sciame

Construction Co. Inc. (“Sciame”), its construction manager; (2) a contract between Whitestone
       Case
         Case
            1:20-cv-01006-GHW
              1:20-cv-01006-GHWDocument
                                 Document
                                        121-26
                                          75 Filed
                                                Filed
                                                    11/11/20
                                                      07/02/21Page
                                                                Page
                                                                   2 of
                                                                     3 of
                                                                        1516




and Sciame (defined herein as the Whitestone-Sciame Agreement); and (3) a contract between

Whitestone and Yuanda (defined herein as the Purchase Order).

        5.       Whitestone alleges in the Complaint that Yuanda breached the Whitestone-Yuanda

Agreement when it failed to remediate certain work that Sciame claimed was non-confirming.

Upon Yuanda’s refusal to perform the remediation, Whitestone corrected the work itself. By this

action, Whitestone seeks to recover the costs of such corrective work from Yuanda in accordance

with terms of the Purchase Order.

        A.       The Prime Contract and the Administrative Dispute Resolution Process

        6.       In March 2010, Sciame contracted with CUCF (“Prime Contract”) to serve as the

Construction Manager of the Project. The Prime Contract contains mandatory administrative

procedures for resolution of claims and disputes.

        7.       Section 29.1.1 of the Prime Contract states, in pertinent part, as follows:

                 In relation to only this Agreement, all claims, controversies or
                 disputes the Construction Manager may have against CUCF,
                 including, without limitation, all claims, controversies or
                 disputes a Subcontractor or a supplier may have in relation to
                 this Agreement (each a “Disputes to the extent permitted by law,
                 shall be resolved exclusively by the procedures set forth in this
                 Article. (Emphasis added).

A true copy of Section 29.1.1 of the Prime Contract is annexed as Exhibit “3.”1

        8.       The exclusive administrative process set forth in the Prime Contract contemplates

decision-making by the Executive Director of CUNY’s Department of Design, Construction and

Management and by CUNY’s Vice Chancellor for Facilities Planning, Construction and

Management. See Exhibit “3,” Section 29.1.3.




1
 Exhibits “1” and “2” consist of the Complaint and Yuanda’s answer (“Answer”) filed in this action which are annexed
to the declaration of Whitestone’s counsel, Gary M. Kushner, dated November 9, 2020 (“Kushner Decl.”).

                                                        -2-
      Case
        Case
           1:20-cv-01006-GHW
             1:20-cv-01006-GHWDocument
                                Document
                                       121-26
                                         75 Filed
                                               Filed
                                                   11/11/20
                                                     07/02/21Page
                                                               Page
                                                                  3 of
                                                                    4 of
                                                                       1516




       9.      There is a defined procedure involving notices of dispute, detailed dispute reports,

administrative appeals (if warranted), and ultimately a single judicial remedy, namely an

proceeding pursuant to Article 78 of the Civil Practice Law and Rules if an administrative ruling

is alleged to be arbitrary or capricious. See Exhibit “3,” Sections 29.2 - 29.5.

       10.     Further, the Prime Contract specifies certain “Subcontract Requirements” in

Section 10.2.3. Subsection (e) (5) thereof requires each subcontract to contain the provisions of

Article 29 of the Prime Contract and to “require the Subcontractor’s compliance with the same.”

A true copy of Section 10.2.3 of the Prime Contract is annexed as Exhibit “4.”

       11.     Reinforcing this requirement, subsection (g) of Section 10.2.3 in the Subcontract

Requirements provides as follows:

               In removing all ambiguity concerning the resolution of every
               dispute between the Construction Manager and its Subcontractors
               related to the Project, each subcontract shall contain the provision
               regarding the resolution of disputes set forth at Article 29 hereof,
               including, without limitation, the provision regarding the appeal
               from CUCF decisions as set forth at Article 29 hereof; such
               provisions shall apply to every dispute between the Subcontractor
               and the Construction Manager related to the Project. Excluding
               decisions that are the result of this dispute resolution process and are
               disputed by the Construction Manager or its Subcontractor, which
               the process requires to be appealed otherwise, either the
               Construction Manager or a Subcontractor must commence the
               resolution of a dispute pursuant to the provisions of this Article upon
               written notice to the other and to CUCF that such dispute will be
               resolved by CUCF.

See Exhibit “4,” ¶ “10.2.3.”

       12.     This administrative dispute resolution process applies to all disputes including

whether certain work performed by a subcontractor was non-conforming – requiring remediation

with no additional compensation – or, as a result of a design change requiring Sciame to pay

additional compensation in accordance with a change order.



                                                 -3-
       Case
         Case
            1:20-cv-01006-GHW
              1:20-cv-01006-GHWDocument
                                 Document
                                        121-26
                                          75 Filed
                                                Filed
                                                    11/11/20
                                                      07/02/21Page
                                                                Page
                                                                   4 of
                                                                     5 of
                                                                        1516




        B.        The Subcontract Between Whitestone and Sciame

        13.       On October 7, 2013, Sciame contracted with Whitestone to perform certain exterior

wall system work as a subcontractor on the Project. The entire agreement between Sciame and

Whitestone dated October 7, 2013, is comprised of the following documents: (1) AIA Document

A401-2007; (2) Rider “A;” (3) Construction Checklist; and (4) Rider “B” (collectively,

“Whitestone-Sciame Agreement”). Relevant sections of the Whitestone-Sciame Agreement (AIA

Document and Rider “B”) are annexed collectively as Exhibit “5.”2

        14.       To be awarded the Whitestone-Sciame Agreement, Whitestone had to submit bids

based upon a set of plans and specifications provided by Sciame setting Whitestone’s scope of

work (“Construction Documents”). The Construction Documents were 100% complete, meaning

that a builder could construct the Project to 100% completion without any deviation from the plans.

Based upon Whitestone’s review of the Construction Documents, among other materials,

Whitestone was awarded the contract by Sciame at a bid of $32,000,000.

        15.       Whitestone commenced work on the Project in April 2014, anticipating only

minimal changes would arise during the course of the Project given Sciame’s representation that

the Construction Documents were 100% complete.

        C.        The Contract Between Whitestone and Yuanda

        16.       On or about October 24, 2013, in furtherance of the Whitestone-Sciame Agreement

and in order to complete a portion of its contractually required work on the Project, Whitestone




2
 The scope of work at the Project involved the fabrication and installation of 13 different wall types (each a “WT”).
The relevant aspects of the Whitestone-Sciame Agreement for purposes of Exhibit “5” are the AIA Documents; Rider
“B” and the Submittal Procedures.

                                                        -4-
         Case
           Case
              1:20-cv-01006-GHW
                1:20-cv-01006-GHWDocument
                                   Document
                                          121-26
                                            75 Filed
                                                  Filed
                                                      11/11/20
                                                        07/02/21Page
                                                                  Page
                                                                     5 of
                                                                       6 of
                                                                          1516




entered into a subcontract with Yuanda (“Purchase Order”). A copy of the Purchase Order is

annexed as Exhibit “6.”3

           17.      Pursuant to the Purchase Order, Yuanda agreed to provide Whitestone with “all

curtain wall system design, engineering, structural calculations, shop drawings, product data &

sample submittals … material, fabrication, transportation … and testing, as required to furnish and

deliver all curtain wall system materials” (“Yuanda Work”). See Exhibit “6;” Purchase Order at

¶ 1.

           18.      In exchange for completion of the Yuanda Work, Yuanda was to be compensated

by a lump sum payment of Five Million Nine Hundred Eleven Thousand Five Hundred Nine and

27/100 ($5,911,509.27) Dollars. See Exhibit “6;” Purchase Order at ¶ 1.”

           19.      Between late 2014 and early 2015, Whitestone and Yuanda were working to

prepare all submittals, drawings and materials needed to obtain the Sciame design team’s approval

and, thereafter, to construct and install the Project’s curtain wall system including but not limited

to the WT-3 Clerestory system.

           20.      A clerestory is generally described as a high section of a wall that contains windows

above eye level to admit light, fresh air or both. The WT-3 Clerestory System at the Project was

installed between the top of the auditorium roof and the bottom of the second floor of the main

building where classes are conducted. The WT-3 Clerestory system at the Project is captured by

the following photograph:4




3
    The Purchase Order is further identified as purchase order number 13-0139-002.
4
    The picture is taken from the Project architect’s rendering.

                                                            -5-
      Case
        Case
           1:20-cv-01006-GHW
             1:20-cv-01006-GHWDocument
                                Document
                                       121-26
                                         75 Filed
                                               Filed
                                                   11/11/20
                                                     07/02/21Page
                                                               Page
                                                                  6 of
                                                                    7 of
                                                                       1516




       21.     Yuanda and Whitestone provided Sciame and its design team with Shop Drawing

Submittal #084413-020-02 and a related Calculation Submittal which were approved by the

Project architect on February 23, 2015. The architect’s approval of Shop Drawing Submittal

#084413-020-02 was returned with the notation “MCN.”

       22.     Pursuant to the agreed-upon submittal procedures in the Whitestone-Sciame

Agreement, submittals marked “MCN” (“Make Corrections Noted”) required only minor

corrections. MCN means the Sciame design team’s review is complete and all corrections are

obvious without ambiguity. Fabrication is allowed to proceed on submittals marked “MCN”

provided such action will expedite construction and the noted corrections are adhered to. If

fabrication is not made strictly in accordance with corrections noted, the item will be rejected in

the field and the contractor will be required to replace such work in accordance with corrected



                                                -6-
       Case
         Case
            1:20-cv-01006-GHW
              1:20-cv-01006-GHWDocument
                                 Document
                                        121-26
                                          75 Filed
                                                Filed
                                                    11/11/20
                                                      07/02/21Page
                                                                Page
                                                                   7 of
                                                                     8 of
                                                                        1516




submittals at the contractor’s own expense. See Whitestone-Sciame Agreement, Submittal

Procedures 01-33-00-5, June 12, 2012, annexed as Exhibit “5.”

         23.      When Shop Drawing Submittal #084413-020-02-MCN was returned by the Project

architect (and Sciame), there were no obvious and unambiguous corrections noted with respect to

the ability of the WT-3 Clerestory System to accommodate movement.

         24.      The “MCN” submittal disposition on #084413-020-02 provided Whitestone (and

Yuanda) with approval to proceed with fabrication and installation in accordance with the

submittal, without risk of having to make changes to the installed work without additional

compensation for any changes which were due to new design criteria issued by Sciame after the

submittal was approved and the work was fabricated and installed.

         25.      Consequently, Yuanda fabricated and delivered the WT-3 Clerestory system which

Whitestone installed and completed in or about December 2016 in accordance with the approved

shop drawings.

         26.      Yuanda was paid in full for the Yuanda Work.

         D.       Sciame Ultimately Rejects the WT-3 Clerestory System Work

         27.      On or about January 23, 2017, Sciame issued “RFI-1130” to the Project engineer.

RFI-1130 was a “request for information” concerning the design criteria of the WT-3 Clerestory

system which had been fabricated by Yuanda and installed by Whitestone pursuant to approved

Shop Drawing Submittal 08443-020-02-MCN.5




5
  RFI-1130 questioned the adequacy of the WT-3 Clerestory System to accommodate building movement. The WT-3
Clerestory System is made of glass that was installed on aluminum rails affixed to the top of the auditorium roof and
to the bottom of the second floor of the academic building. Movement of the building could potentially cause the glass
panels to derail – much like a sliding door does when it becomes unhinged.

                                                         -7-
         Case
           Case
              1:20-cv-01006-GHW
                1:20-cv-01006-GHWDocument
                                   Document
                                          121-26
                                            75 Filed
                                                  Filed
                                                      11/11/20
                                                        07/02/21Page
                                                                  Page
                                                                     8 of
                                                                       9 of
                                                                          1516




          28.   On January 30, 2017, the project engineer responded to RFI-1130. In that response,

Sciame, the project engineer, and ALT Limited (Sciame’s curtain wall consultant) made four

notations which indicated, among other things that “concern was previously noted in 2014 under

[prior] submittals ... to verify a larger movement joint to accommodate roof deflections ....” The

response to RFI-1130 by the Project engineer issued new relative movement design criteria

between the auditorium and main academic building after the façade was fabricated and installed

by Yuanda and Whitestone in accordance with the approved Shop Drawing Submittal #08443-

020-02 MCN. See RFI-1130 response to RFI-1130, annexed collectively as Exhibit “7.”

          29.   Whitestone immediately notified Yuanda about the engineer’s response to RFI-

1130. Both Whitestone and Yuanda took a unified position against Sciame. Our position was that

the architect’s submittal dispositions (#084413-020-02-MCN) provided the necessary approval to

proceed to fabrication and installation in accordance with the submittal. What is more, Whitestone

and Yuanda had fabricated and installed the WT-3 Clerestory system exactly as approved by

Sciame.

          30.   The project engineer’s response to RFI-1130 resulted in a direction by Sciame to

Whitestone that the previously installed WT-3 Clerestory structural members be modified in the

field.

          31.   Consequently, the issuance of the response to RFI-1130 and the direction by Sciame

to modify the structural members of the WT-3 Clerestory system prompted Yuanda and

Whitestone to collaborate on a proposal which addressed what we believed to be work necessitated

by new design criteria. As such, Whitestone and Yuanda believed that we would be entitled to

additional compensation for the work that Sciame was rejecting.




                                                -8-
     Case
       Case
          1:20-cv-01006-GHW
             1:20-cv-01006-GHWDocument
                                Document
                                       121-26
                                         75 Filed
                                              Filed11/11/20
                                                    07/02/21 Page
                                                              Page9 10
                                                                    of 15
                                                                       of 16




       32.     Notwithstanding the disagreement about whether the work that Sciame had rejected

was proper or newly compensable, Whitestone was required under the administrative dispute

resolution process to correct the work immediately, while the issue over payment would be decided

later. Yuanda was aware of the need to fix now and agree to get paid later (if at all) pending the

outcome of the dispute resolution process.

       33.     On or about November 27, 2018, Whitestone submitted its proposed change order

(“PCO-#098”) to Sciame seeking to secure its entitlement to additional compensation as a result

of what Whitestone asserted was a new design and additional work required by the response to

RFI-1130. The submission of PCO-#098 to Sciame marked Whitestone’s request for $348,794.00

for the work directed by Sciame on the WT-3 Clerestory system. A true copy of PCO-#098 is

annexed as Exhibit “8.”

       34.     On or about May 3, 2019, Sciame delivered an email to Whitestone which formally

rejected PCO-#098. In its rejection, Sciame indicated that it had reviewed PCO-#098 with CUCF

and the architect and determined that the extra work was remedial in nature and not a result of a

design change warranting a change order to Whitestone. A true copy of Sciame’s email dated May

3, 2019 is annexed as Exhibit “9.”

       35.     More critically, Whitestone was directed to proceed immediately with the

remediation by finalizing any submissions, obtaining new approvals from the Sciame design team,

procuring all materials and beginning coordination with Sciame to accomplish this repair by the

end of August 2019. See Exhibit “9.”

       36.     Sciame’s May 3, 2019 email also notified Whitestone that it was moving PCO-

#098 to “rejected” status in its change order log. See Exhibit “9.” In light of Sciame’s rejection of




                                                -9-
     Case
       Case
          1:20-cv-01006-GHW
            1:20-cv-01006-GHWDocument
                               Document
                                      121-26
                                        75 Filed
                                              Filed
                                                  11/11/20
                                                    07/02/21Page
                                                              Page
                                                                 1011
                                                                    of of
                                                                       1516




PCO-#098, Whitestone was relegated to resolve the payment dispute through the administrative

resolution process set forth in the Whitestone-Sciame Agreement and begin work immediately.

       E.        Whitestone Complies With the Administrative Dispute Resolution
                 Procedures in the Whitestone-Sciame Agreement

       37.       Article 16 of Rider “B” of the Whitestone-Sciame Agreement addresses disputes

and claims between Sciame and Whitestone. It is intended to constitute the required pass-through

by Sciame, and acceptance by Whitestone, of the exclusive procedures for adjudication of claims

and disputes. Article 16 of Rider B of the Whitestone-Sciame Agreement therefore tracks the

dispute resolution procedures mandated by Article 29 of the Prime Contract. The exclusivity of

those procedures is plainly articulated in Section 16.1.1 of Rider B as follows:

                 All claims, controversies or disputes Subcontractor may have in
                 relation to this Agreement or the Work hereunder, including without
                 limitation all claims, controversies or disputes a sub-subcontractor
                 or a supplier to Subcontractor may have in relation to this
                 Agreement, (each a “Dispute”), to the extent permitted by law, shall
                 be resolved exclusively by the procedure set forth in this Article.
                 Without limitation, this procedure covers Disputes concerning …
                 (5) if an amount, and what amount, if any, is to be paid for Work
                 or Extra Work or disputed Work performed in connection with
                 this Agreement, (6) every payment to and by Subcontractor …
                 and (8) any combination of these.

See Exhibit “5.”

       38.       The Whitestone-Sciame Agreement describes the process for submission of change

orders, as well as a process for disputes and appeals. Yuanda was given a full opportunity to review

this process – an opportunity that was expressly mandated in the Purchase Order. The change order

process is summarized by the following timeline:

             •         If CUCF, the owner, elects to make a change to the work, Sciame
                       will submit a detailed Change Order Request to Whitestone.
                       Within three (3) days after receipt of the Change Order Request,
                       Whitestone must furnish a Change Order Proposal to Sciame. See



                                                -10-
     Case
       Case
          1:20-cv-01006-GHW
            1:20-cv-01006-GHWDocument
                               Document
                                      121-26
                                        75 Filed
                                              Filed
                                                  11/11/20
                                                    07/02/21Page
                                                              Page
                                                                 1112
                                                                    of of
                                                                       1516




                          Exhibit “5,” Rider B to the Whitestone-Sciame Agreement, at
                          6.1.2.
                 •        If the Proposal from Whitestone is timely submitted to Sciame
                          and approved, a Change Order will be executed “promptly” by
                          both Sciame and Whitestone. See Exhibit “5,” Rider B to the
                          Whitestone-Sciame Agreement, at 6.1.2.
                 •        If the Change order Proposal requests an adjustment to the
                          Subcontract Sum or Milestone Event, but the parties cannot agree
                          on a Change Order with respect to the requested adjustment
                          within three (3) days after the issuance of the Change order
                          Proposal, Sciame may still issue a Directed Change order
                          directing Whitestone to proceed with the work constituting the
                          change and provide for an adjustment. See Exhibit “5,” Rider B
                          to the Whitestone-Sciame Agreement, at 6.1.3.
                 •       Whitestone has seven (7) days from the receipt of a Directed
                         Change Order to object. If Whitestone does not object within the
                         prescribed time, then it has (i) waived any right to object to any
                         adjustment provided for in the Directed Change order; (ii) agreed
                         to such adjustment; or (iii) acknowledged that such adjustments
                         shall constitute the complete and final consideration for all costs,
                         claims, delays or damages incurred by Whitestone as a
                         consequence of the change. A Directed Change Order is thereupon
                         deemed to constitute a Change Order. See Exhibit “5,” Rider B to
                         the Whitestone-Sciame Agreement, at 6.1.3.
                 •        If Whitestone rejects the Directed Change Order or Sciame
                          rejects Whitestone’s Change Order Proposal, a “dispute” has
                          arisen. See Exhibit “5,” Rider B to the Whitestone-Sciame
                          Agreement, at 16.1.2.


       39.           The dispute resolution and appeal process under the Whitestone-Sciame Agreement

also established the following deadlines:

             •             Whitestone must file a notice of a dispute within ten (10) days of
                           any act, omission or condition that gives rise to the dispute. See
                           Exhibit “5,” Rider B to the Whitestone-Sciame Agreement, at
                           16.2.
             •             Sciame shall submit the Notice of Dispute to CUCF. See Exhibit
                           “5,” Rider B to the Whitestone-Sciame Agreement, at 16.2.
             •             Within twenty (20) business days of submission of the Notice of
                           Dispute, Whitestone must submit a “Dispute Report.” See Exhibit
                           “5,” Rider B to the Whitestone-Sciame Agreement, at 16.3.


                                                    -11-
     Case
       Case
          1:20-cv-01006-GHW
            1:20-cv-01006-GHWDocument
                               Document
                                      121-26
                                        75 Filed
                                              Filed
                                                  11/11/20
                                                    07/02/21Page
                                                              Page
                                                                 1213
                                                                    of of
                                                                       1516




             •         Sciame shall submit the Dispute Report to CUCF. See Exhibit
                       “5,” Rider B to the Whitestone-Sciame Agreement, at 16.3.
             •         CUCF will investigate and will resolve the dispute in writing by
                       issuing either (i) a “Negotiated Resolution” or (ii) a “Unilateral
                       Resolution.” CUCF can elect to investigate however it sees fit,
                       including conducting meetings with Sciame and Whitestone. See
                       Exhibit “5,” Rider B to the Whitestone-Sciame Agreement, at
                       16.4.1.
             •         If CUCF renders a Unilateral Resolution, Sciame shall
                       “promptly” furnish a copy thereof to Whitestone. Sciame need
                       not send a copy of a negotiated resolution to Whitestone. See
                       Exhibit “5,” Rider B to the Whitestone-Sciame Agreement, at
                       16.4.1.
             •         Within ten (10) days after receipt of a resolution with which it
                       disagrees, Whitestone may request that Sciame issue an appeal.
                       Sciame must submit the Notice of Appeal to CUCF. See Exhibit
                       “5,” Rider to the Whitestone-Sciame Agreement, at 16.4.2.
             •         If no resolution has been forthcoming from CUCF after CUCF
                       received a Dispute Report, Whitestone may also require Sciame
                       to file a Notice of Appeal with CUCF within thirty (30) days after
                       CUCF’s receipt of the Dispute Report. See Exhibit “5,” Rider B
                       to the Whitestone-Sciame Agreement, at 16.4.2.
             •         CUCF will then investigate the circumstances of the appeal. If
                       CUCF is not able to resolve the appeal within thirty (30)
                       calendar days after receiving the Notice of Appeal, or if ten (10)
                       consecutive calendar days elapse after Sciame receives from
                       CUCF a final written decision with which Sciame disagrees,
                       Whitestone’s sole remedy shall be an appeal pursuant to Article
                       78. See Exhibit “5,” Rider B to the Whitestone-Sciame
                       Agreement, at 16.5.

       40.       By letter dated May 3, 2019 (the same day Sciame rejected PCO-#098), Whitestone

timely served Sciame with a “Notice of Dispute” in accordance with the dispute resolution process

set forth in the Whitestone-Sciame Agreement. A true copy of the May 3, 2019 letter from

Whitestone to Sciame is annexed as Exhibit “10.”

       41.       Thereafter, by letter dated May 6, 2019, Whitestone timely served Sciame with a

“Description of Dispute” (the Dispute Report) in accordance with the dispute resolution process



                                                -12-
     Case
       Case
          1:20-cv-01006-GHW
            1:20-cv-01006-GHWDocument
                               Document
                                      121-26
                                        75 Filed
                                              Filed
                                                  11/11/20
                                                    07/02/21Page
                                                              Page
                                                                 1314
                                                                    of of
                                                                       1516




set forth in the Whitestone-Sciame Agreement. A true copy of the May 6, 2019 letter from

Whitestone to Sciame is annexed as Exhibit “11.”

       42.       The “Description of Dispute” informed Sciame of the following:

             •   Whitestone and Yuanda’s respective WT-3 clerestory work was compliant with
                 Sciame’s approved Submittal #084413-020-02 MCN which, in turn, was
                 compliant with the contract documents;

             •   Whitestone and Yuanda mutually agreed that Sciame’s design team changed the
                 contract deflection criteria in 2017 after the #084413-020-02 MCN work had been
                 fabricated and installed;

             •   Any new design criteria should have been noted on the 084413-020-02 MCN
                 submittal, or in a revise and resubmit request before Whitestone and Yuanda
                 commenced their work;

             •   Whitestone and Yuanda timely completed their work in December 2016 in
                 accordance with the approved plans and specifications; and

             •   Subsequent to the fabrication and installation of approved WT-3 clerestory work
                 in accordance with the #084413-020-02 MCN submittal, Sciame issued
                 corrections and new deflection criteria that were not noted.

       F.        Whitestone Rejected Yuanda’s Work

       43.       Between May 3, 2019, when Sciame formally rejected PCO-#098, and late June

2019, Whitestone had numerous discussions with Yuanda, both verbally and in writing. During

that time period, Whitestone made numerous requests for Yuanda to prepare a new plan and

submittals for the work Sciame rejected as non-confirming and to bear its responsibilities under

the Purchase Order relating to the duty to remediate work that was rejected by Whitestone, Sciame

and/or CUCF.

       44.       Whitestone informed Yuanda on multiple occasions that the right to seek additional

compensation from Sciame under PCO-#098 was specifically preserved by Whitestone’s timely

filing of the Notice of Dispute and Description of Dispute as required under the administrative

resolution process. Whitestone further urged Yuanda to complete the remediation work under


                                                -13-
     Case
       Case
          1:20-cv-01006-GHW
            1:20-cv-01006-GHWDocument
                               Document
                                      121-26
                                        75 Filed
                                              Filed
                                                  11/11/20
                                                    07/02/21Page
                                                              Page
                                                                 1415
                                                                    of of
                                                                       1516




protest because, regardless of our mutual belief that additional compensation was due and owing

from Sciame, we were required to perform such work. Yuanda refused all requests.

       45.     By letter dated June 24, 2019, Whitestone formally directed Yuanda to remediate

the purportedly misfabricated previously installed WT-3 Clerestory system as directed by Sciame.

A true copy of Whitestone’s June 24, 2019 letter to Yuanda is annexed as Exhibit “12.”

       46.     In its June 24, 2019 letter, Whitestone informed Yuanda that Whitestone had fully

and timely complied with the administrative claims resolution process in the Whitestone-Sciame

Agreement by, among other things, filing a Notice of Dispute. Yuanda was further assured that

Whitestone would continue to press the dispute with Sciame that the work which Sciame required

consisted of a belated design change for which Whitestone (and Yuanda) was entitled to a Change

Order (i.e., additional compensation). Yuanda was provided with a copy of the Notice of Dispute

and PCO-#098.

       47.     In response to the Whitestone June 24, 2019, Yuanda dispatched a letter dated June

28, 2019 letter. A true copy of Yuanda’s June 28, 2019 letter is annexed as Exhibit “13.”

       48.     In its June 28, 2019 letter, Yuanda relied upon the approved submittals to excuse it

from performing any additional work on the WT-3 Clerestory system without additional pay.

Notably, Yuanda did not dispute Sciame’s authority to reject work as non-conforming. It merely

disagreed with Sciame’s contentions.

       49.     Accordingly, Yuanda refused to do any work to correct the WT-3 Clerestory system

as directed by Whitestone.

       50.     Following receipt of Yuanda’s letter of June 28, 2019, Whitestone engaged counsel

to make one final request of Yuanda. By counsel’s letter dated July 26, 2019, Whitestone again

asked Yuanda to proceed with the remediation work in accordance with the Whitestone-Yuanda



                                               -14-
     Case
       Case
          1:20-cv-01006-GHW
            1:20-cv-01006-GHWDocument
                               Document
                                      121-26
                                        75 Filed
                                              Filed
                                                  11/11/20
                                                    07/02/21Page
                                                              Page
                                                                 1516
                                                                    of of
                                                                       1516




Agreement. The letter specifically asked Yuanda for plans, specifications, and shop drawings as

required by the Purchase Order.

       51.     Counsel also asked Yuanda for a schedule of completion of Yuanda’s Work.

Yuanda was given notice that if the foregoing requests were not provided immediately, Whitestone

would deem Yuanda to have breached the Purchase Order and would seek recovery of all costs

and expenses for work that it did on Yuanda’s behalf. A true copy of counsel’s July 26, 2019 letter

is annexed as Exhibit “14.”

       52.     Despite these requests, Yuanda did not perform any further work on the Project –

and provided no plans, no specifications and/or no materials.

       53.     Whitestone completed its work on the remediation project on its own. In doing so,

Whitestone incurred costs and expenses of no less than $400,000.00.

       54.     The Notice of Dispute has not been ruled upon by Sciame or CUCF. Whitestone

continues to vigorously pursue collection of PCO-#098.

Dated: New York, New York
       November 9, 2020


                                                       /s/ Steven Grzic
                                                             STEVEN GRZIC




                                               -15-
